 Case 8:19-cv-01385-JLS-DFM Document 3 Filed 07/15/19 Page 1 of 2 Page ID #:11




1    YURI MIKULKA (State Bar No. 185926)
     DEBORAH YOON JONES (State Bar No. 178127)
2    EVAN W. WOOLLEY (State Bar No. 286385)
3    ALSTON & BIRD LLP
     333 South Hope Street, 16th Floor
4    Los Angeles, CA 90071-1410
     Telephone: 213-576-1000
5    E-mail: yuri.mikulka@alston.com
6            debbie.jones@alston.com
             evan.woolley@alston.com
7    Attorneys for Plaintiff
8    ACACIA RESEARCH CORP., and
     ACACIA RESEARCH GROUP, LLC
9
10                           UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12   ACACIA RESEARCH CORP., a Delaware          Case No.: 8:19-cv-1385
13   Corporation, and ACACIA RESEARCH
     GROUP, LLC, a Texas Company,               PLAINTIFFS ACACIA RESEARCH
14                                              CORP.’S AND ACACIA RESEARCH
                Plaintiff,                      GROUP, LLC’S L.R. 7.1-1 NOTICE
15                                              OF INTERESTED PARTIES AND
          v.                                    RULE 7.1 CORPORATE
16                                              DISCLOSURE STATEMENT
     SLINGSHOT TECHNOLOGIES, LLC,
17              Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                              1
               NOTICE OF INTERESTED PARTIES & CORPORTE DISCLOSURE STATEMENT
 Case 8:19-cv-01385-JLS-DFM Document 3 Filed 07/15/19 Page 2 of 2 Page ID #:12




1          Pursuant to L.R. 7.1-1, the undersigned counsel of record for Plaintiffs Acacia
2    Research Corporation (“ARC”), Acacia Research Group, LLC (“ARG”, ARC and ARG
3    collectively referred to as “Acacia”), certifies that the following listed parties may have
4    a pecuniary interest in the outcome of this case. These representations are made to
5    enable the Court to evaluate possible disqualification or recusal.
6          Acacia Research Corporation
7          Acacia Research Group, LLC
8          Slingshot Technologies, LLC
9          Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff ARC states that ARC
10   is a publicly traded company with no parent corporation. No publicly held corporation
11   owns 10% or more ARC’s stock. Plaintiff ARG states its parent company is ARC.
12
13
14                                    Respectfully submitted,
15   DATED: July 15, 2019             YURI MIKULKA
                                      DEBORAH YOON JONES
16                                    EVAN W. WOOLLEY
                                      ALSTON & BIRD LLP
17
18                                                    /s/ Yuri Mikulka
                                                          Yuri Mikulka
19                                    Attorneys for ACACIA RESEARCH CORP. and
                                      ACACIA RESEARCH GROUP, LLC
20
21
22
23
24
25
26
27
28
                                                2
                 NOTICE OF INTERESTED PARTIES & CORPORTE DISCLOSURE STATEMENT
